Grace, J.
(concurring specially). This is an appeal from an order granting a new trial.
It has been repeatedly held by this court that the trial court has a wide discretion which it may exercise in granting a new trial; and that where it does exercise that discretion, and does grant a new trial, its order in that respect will not be disturbed, unless it appears it was a clear abuse of discretion to have granted and made it.
The only real question presented in this appeal is whether or not the trial court clearly abused its discretion in granting a new trial. We are unable to say in this case that it has, and, for this reason, its order granting a new trial should be affirmed."